DETAILED ACTION
This office action is in response to the amendment filed on 03/29/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 has been canceled.
Authorization for this examiner’s amendment was given in an interview with Daniel Cavanagh on 06/02/2022.
Allowable Subject Matter
Claims 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 3 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein sizes of the at least one high side switch of different ones of the phases of the plurality of phases differ in relation to differences in frequency for the clock signal to be used in operating the at least one high side switch, the at least one low side switch, and the bypass switch of different ones of the phases of the plurality of phases” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 5 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “an additional comparator for comparing output voltage and the reference voltage plus a threshold; and a controller configured to command operation of the at least one high side switch, the at least one low side switch, and the bypass switch of some of the phases of the plurality of phases based on an output of the first comparator and at least a first clock signal, to command operation of the at least one high side switch, the at least one low side switch, and the bypass switch of one or more others of the phases of the plurality of phases based on an output of the additional comparator and at least a second clock signal, the second clock signal differing in frequency from the first clock signal” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0358891, US 2020/0366203, and US 2017/0324332 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838